Citation Nr: 1133157	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-15 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for tinnitus.

2.  Entitlement to a disability rating greater than 10 percent for left ankle osteoarthritis.  

3.  Entitlement to a disability rating greater than 20 percent for postoperative osteoid osteoma with muscle herniation of the right distal tibia.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from October 1970 to October 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2007 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.  

The July 2007 rating decision denied an increased rating for the Veteran's left ankle and right distal tibia disorders.  The Veteran has appealed the RO's denial of an increased rating for both issues.  The September 2008 rating decision granted service connection for tinnitus.  The Veteran has appealed the initial rating assigned at the time of the grant of service connection.

In March 2011, the Veteran and presented testimony at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  In April 2011, the Veteran's representative submitted additional VA medical evidence with a waiver of his right to have the RO initially consider this additional evidence.  Therefore, the Board accepts this evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).  

The tinnitus and left ankle higher rating claims are addressed on the merits below.  However, the issue of an increased rating beyond 20 percent for a right distal tibia disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.  

2.  The Veteran's left ankle disability presents "marked" limitation of motion when considering pain and other factors of functional loss, but there is no evidence of ankylosis or malunion or nonunion of the left tibia.     


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus, and no criterion for a higher rating on any other basis is met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.87, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an increase in the disability rating from the assigned 10 percent evaluation to 20 percent, but no higher, for left ankle osteoarthritis, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the claims for a higher initial rating for tinnitus and increased rating for a left ankle disorder, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in May 2007 and August 2008.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate these claims; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the May 2007 and August 2008 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Finally, the August 2008 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated).  In other words, a VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required.  In this regard, the August 2008 letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his left ankle disability.  In short, the Veteran has received all required notice in this case, such that there is no error in the content of VCAA notice.    

With respect to tinnitus, this issue arises from disagreement with the initial evaluation following the grant of service connection for tinnitus.  The U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a NOD), retroactively effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  As such, no further notice beyond the May 2007 letter that addressed service connection for tinnitus was necessary in the present case.  

As to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice prior to the July 2007 and September 2008 rating decisions on appeal.  Thus, there is no timing error.   

In summary, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and relevant VA treatment records.  The Veteran has submitted additional VA treatment records, private medical evidence, personal statements, hearing testimony, and argument from his representative.  The Veteran has not authorized the release of any additional private medical records.  VA afforded the Veteran a recent contemporaneous April 2010 VA examination to assess the current nature, extent and severity of his left ankle arthritis.  38 C.F.R. § 3.327(a).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  As to his tinnitus claim, although the last VA audiology examination was conducted in August 2008, another VA examination is not warranted for tinnitus as the Veteran is already at the maximum 10 percent rating available for this disorder.  Neither the Veteran nor his representative has stated that any additional evidence remains outstanding for the tinnitus and left ankle claims.  Therefore, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  
  
Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In addition, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  

The left ankle disorder issue on appeal arises from a claim for an increased rating received in March 2007.  As a result, only the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  That is to say, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  And if there have, the Board may "stage" the rating.  

On the other hand, the tinnitus issue on appeal arises from a disagreement with the initial rating assigned upon the grant of service connection in a September 2008 rating decision.  This also could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In any event, the net result of the decision in Hart, 21 Vet. App. at 509-10, is that VA adjudicators must consider whether a rating should be "staged" irrespective of whether the Veteran is appealing a rating for an existing, established service-connected disability (e.g., here, the rating for his left ankle) or, instead, appealing ratings initially assigned following the grant of service connection (e.g., the rating for his tinnitus).  See also Fenderson, 12 Vet. App. at 125-26.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Higher Rating for Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2010).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limits a Veteran to a single 10 percent maximum rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

The Veteran has credibly reported a constant ringing from tinnitus in both ears.  He claims the disability continues to worsen.  See April 2009 VA Form 9; March 2011 hearing testimony at pages 3-4; June 2007 VA audiogram consult note; and August 2008 VA audiology examination.  Regardless, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  

Extra-Schedular Consideration

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

In this case, the RO considered whether referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether to assign an extraschedular disability rating was warranted.  The RO found no evidence of an unusual or exceptional disability picture which would warrant such referral, and the Board agrees.  

The award of an extraschedular disability rating is the result of a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to compare the level of severity and symptomatology of the appellant's disability with the established criteria in the rating schedule.  If these criteria "reasonably describe the claimant's disability level and symptomatology" then the regular schedular rating system is adequate and extraschedular referral is not warranted.  Id.  In this case, the Veteran contends that he is entitled to a higher evaluation because he hears the tinnitus form both ears.  However, the rating criteria specifically include perception of tinnitus in both ears as a symptom included in the 10 percent rating.  The Veteran has not identified any other factor of his tinnitus disability that would warrant a higher rating on an extraschedular basis.  

The Board notes the Veteran's testimony, at his 2011 Travel Board hearing, that tinnitus sometimes interferes with his ability to hear emergency sirens or hear the sound of an engine while he is driving.  The Veteran is a truck driver, so it is credible that interference with the ability to hear certain sounds could affect his employment.  However, such symptomatology is encompassed within the 10 percent schedular evaluation for tinnitus, in the absence of evidence of marked interference with employment.  The evidence does not establish that interference with the ability to hear certain sounds is at a level which meets or approximates "marked" interference with employment at this time.  

No criterion for referral of the claim for consideration of an extraschedular evaluation is met.  Therefore, the Board concludes that the RO's determination that referral of this case for extra-schedular consideration is accurate, and such referral is not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Fenderson Consideration

Since the effective date of his tinnitus award, his disability has never been more severe than contemplated by its 10 percent rating, so the Board cannot "stage" his rating.  Fenderson, 12 Vet. App. at 126.     

There is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear.  The Veteran's appeal for a higher rating on a schedular basis must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Veteran does not meet any criterion for referral of the appeal for a higher rating on an extraschedular basis.  The appeal must be denied. 

Analysis - Higher Rating for Left Ankle Disorder

The Veteran's service-connected left ankle osteoarthritis is rated under Diagnostic Code 5271, limitation of motion of the ankle.  38 C.F.R. § 4.71a (2010).  This disability is rated as 10 percent disabling since April 3, 2001.  The Veteran filed an increased rating claim in March 2007.  He seeks a higher rating for his left ankle. 

Under Diagnostic Code 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 38 C.F.R. § 4.71, Plate II.  

The words "moderate" or "marked" are not defined in Diagnostic Code 5271.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

The evidence of record supports a higher 20 percent rating for the left ankle.  38 C.F.R. § 4.7.  In making this determination, after reviewing the medical and lay evidence of record, "marked" limitation of ankle motion is revealed when considering the Deluca factors of functional loss.  The June 2007 VA QTC examiner documented 45 degrees of plantar flexion, and only 10 degrees of dorsiflexion, with consideration of pain on motion.  The Veteran credibly reported weakness, stiffness, swelling, instability, lack of endurance, fatigue, and pain.  These symptoms were especially noticeable after walking or standing prolonged periods of time, thus causing functional impairment.  Difficulty lifting also was noted.  It was documented the Veteran wore a brace for ambulation and a cane for stability.  The VA examiner assessed that after repetitive use pain caused functional limitations.  The pain was reported to be "constant."  In addition, the April 2010 VA QTC examiner documented only 31 degrees of plantar flexion, and 15 degrees of dorsiflexion, with consideration of pain, fatigue, and weakness limiting motion after repetitive use.  Tenderness and guarding of movement were also assessed by the examiner.  No ankylosis was found.  The examiner remarked there was a "moderate" effect on occupation and daily activities.  The Veteran described more or less the same functional loss symptoms he had described at the June 2007 VA examination.   

Furthermore, June 2008 VA X-rays of the left ankle revealed soft tissue swelling.  There was a suggestion of narrowing of the mortise medially by the presence of very prominent distal aspect of the tibia in the medial malleolus.  An earlier March 2001 private evaluation also revealed left ankle instability.  VA treatment records dated from 2008 to 2011 demonstrate that VA medical personnel prescribed and fit the Veteran for an Arizona style AFO brace for the left ankle.  The purpose of this device was to assist in increased ankle support.  In fact, a VA treatment record dated in February 1998 documents that the Veteran has worn a brace on his left ankle since even that earlier time.  A most recent April 2011 VA orthopedic surgery note records that the Veteran received a steroid injection in the left ankle due to pain.  Finally, at the hearing the Veteran credibly reported stiffness, soreness, difficulty with work activities, popping, locking, and instability.  These symptoms were described as "daily."  The Veteran also demonstrated to the undersigned at the hearing that he was wearing his left ankle brace / boot.  It was reflected that this kept his left ankle in a neutral position and also limited the motion of the left ankle.  See March 2011 hearing testimony at pages 4-11.  

Therefore, based on credible allegations from the Veteran as well as objective medical evidence of functional loss due to his left ankle disorder, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and the Deluca case have been considered, providing a basis for assigning a higher 20 percent rating under Diagnostic Code 5271.  

There is no basis, however, for increasing the rating beyond this higher 20 percent level.  38 C.F.R. § 4.7.  The regulations governing evaluation of ankle disability authorize no evaluation higher than a 20 percent rating, the maximum rating available under Diagnostic Code 5271 for limitation of motion.  When a disability is assigned the maximum rating for loss of range of motion, application of the factors for functional loss is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Therefore, the Veteran may only receive a higher rating under a different diagnostic code or on an extra-schedular basis.  
The Board has considered each of the Diagnostic Codes used to evaluation disability of the lower leg.  However, there is no evidence of impairment of the tibia and fibula in terms of malunion of nonunion (Diagnostic Code 5262) or ankylosis of the ankle (Diagnostic Code 5270).  In this respect, June 2008 VA X-rays of the left ankle did not demonstrate nonunion or malunion of the tibia and fibula.  Therefore, these Diagnostic Codes are not applicable to warrant a higher rating.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

In addition, diagnostic codes for ankylosis of the subastragalar or tarsal joint (Diagnostic Code 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), and astragalectomy (Diagnostic Code 5274) do not provide for ratings higher than 20 percent.  Moreover, the evidence of record does not demonstrate these particular diagnostic codes would apply to the service-connected left ankle disability at issue.

As to ankylosis, it is defined as the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Because in the present case the Veteran is able to move his left ankle joint - although not always with normal range of motion, by definition, his left ankle joint is not immobile.  In fact, no medical professional has stated that the Veteran has left ankle ankylosis.  The April 2010 VA examiner specifically noted no evidence of ankylosis.  Consequently, a higher rating on this basis is not warranted.  

Accordingly, the Board finds that the evidence supports an increase in the assigned schedular evaluation from 10 percent to a 20 percent disability rating, but no greater, for the Veteran's left ankle osteoarthritis under Diagnostic Code 5271.  38 C.F.R. § 4.3.  

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), the Board has also considered whether a staged rating is appropriate.  Since, however, the Veteran's left ankle symptoms have remained fairly constant (at a 20 percent level) throughout the course of his pending appeal, a staged rating greater than 20 percent is not warranted during the period of this appeal.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration for left ankle disability.  38 C.F.R. § 3.321(b)(1).  Initially, the rating criteria for left ankle disability directly address occupational and social functioning though application of DeLuca, such that all possible manifestations of his disability are contemplated by the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008). 

In any event, the Board finds no evidence that the Veteran's left ankle disability markedly interferes with his ability to work, meaning above and beyond that contemplated by his schedular rating.  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran is able to work as a truck driver.  He has not provided objective evidence that he misses time from work in excess of an amount consistent with the 20 percent evaluation assigned in this decision.  He does report various difficulties at work, and those reports are credible.  However, the April 2010 VA examiner only assessed a "moderate" impairment in occupation.  In short, overall the evidence of record fails to demonstrate "marked" interference with employment from left ankle disability.  38 C.F.R. § 3.321(b)(1).  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected left ankle disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His post-service evaluation and treatment for these service-connected disabilities has been primarily on an outpatient basis.  
Accordingly, the Board finds that the evidence warrants an increased evaluation to 20 percent for left ankle disability, but that the preponderance of the evidence is against an evaluation in excess of 20 percent.  There is no reasonable doubt as to the level of disability which may be resolved in the Veteran's favor to warrant a higher disability level than 20 percent for left ankle disability at this time.  38 U.S.C.A. § 5107(b).


ORDER

An initial disability rating greater than 10 percent for tinnitus is denied.  

An increase from a 10 percent rating to a 20 percent disability rating for left ankle osteoarthritis is granted, subject to the laws and regulations governing the payment of VA compensation; the appeal is granted to this extent only.


REMAND

Before addressing the merits of the right distal tibia increased rating claim, the Board finds that additional development of the evidence is required.  

First, a remand is necessary for further VA examinations that adequately address all the manifestations of the Veteran's right distal tibia disability (i.e., muscle, joint, neurological, and scar manifestations).  This examination(s) will provide a complete picture of all aspects of the disability arising from the right distal tibia injury.  Where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, the Board must also consider that under 38 C.F.R. 4.14, rating the same disability under various diagnoses is to be avoided where there is duplicative or overlapping symptomatology (i.e., pyramiding is prohibited).   

The previous November 2004, June 2007, and April 2010 VA QTC examinations have several significant inconsistencies.  For the application of the rating schedule, accurate and fully descriptive medical examinations are required.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  The Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, a remand for new VA examinations is required.

With respect to the inconsistencies in the prior VA examinations, the June 2007 VA QTC examiner indicated that Muscle Group XI was affected by the service-connected right distal tibia disability; in contrast, in April 2010 the same VA QTC examiner stated that instead Muscle Group XII was affected by the service-connected right distal tibia disability.  Upon reexamination, the VA examiner should opine whether the service-connected injury affects Muscle Group XI, Muscle Group XII, both of these muscle groups, or other muscle groups.  

In addition, the November 2004 VA QTC examiner assessed there were two scars related to the service-connected right distal tibia disability, while the June 2007 and April 2010 VA QTC examiner assessed only one scar.  The scar measurements were also not consistent for each VA examination.  A remand is required to resolve these discrepancies, to provide more complete VA examinations that adequately address all the manifestations of the Veteran's right distal tibia disability.

At his 2011 hearing, the Veteran testified that his right ankle disability had increased in severity since his last VA examination, even though that examination had been conducted relatively recently, in August 2010.  Following the hearing, the Veteran submitted limited VA treatment records for the ankles dated in April 2011.  See March 2011Travel Board hearing testimony at pages 8, 19.  The recent VA clinical records reflect that a tear of the anterior talo-fibular ligament had been assigned after the last VA examination and rating decision.  The assignment of this new diagnosis supports the Veteran's contention that his right ankle disability has increased in severity.  Moreover, the April 2011 VA outpatient reports support the Veteran's hearing testimony that his medical providers were considering recommending fusion of the right ankle, which would result in ankylosis.  Additional VA examination is required.  

The Veteran has been treated at the VA Medical Center (VAMC) in Oklahoma City, Oklahoma and at the VA Community Based Outpatient Clinic (CBOC) in Lawton / Ft. Sill, Oklahoma.  Additional records, if they do indeed exist, have not been obtained and associated with the other evidence in his claims file.  VA's duty to assist includes obtaining records of the Veteran's "relevant" VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Thus, the AOJ should take appropriate steps to determine whether relevant VA medical records exist, and if so, to obtain them on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of any relevant VA treatment for the right ankle dated after August 2010 at the VAMC in Oklahoma City, Oklahoma and at the VA CBOC in Lawton / Ft. Sill, Oklahoma.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Arrange for the Veteran to be scheduled for a VA muscle and joint examination to determine the nature and current severity for his service-connected right distal tibia disability.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.  The examination should include any test or study deemed necessary by the examiner.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  The examiner should address the following:

(i) Clarify which muscle groups are involved in the service-connected injury.  Is there injury to or disability of Muscle Group XI? Is there injury to or disability of Muscle Group XII? Is there injury to or disability of both Muscle Group XI and Muscle Group XII? 

(ii) Does the service-connected postoperative osteoid osteoma, right distal tibia, with muscle herniation, affect the functioning of the Veteran's right knee?  

(iii) Describe each type of motion affected by the service-connected disability, including the effects on inversion and eversion as well as plantar flexion and dorsiflexion.  State whether a tear of the anterior talo-fibular ligament is present, and, if so, describe the functional effects of that tear.  

(iv) The examiner should assign a diagnosis for each current disorder of the tibia and each muscle, tendon, ligament, or bone which articulates with the tibia, or is considered part of the ankle joint, or is affected by the service-connected disability.  

3.  Arrange for the Veteran to be scheduled for a VA neurological examination to determine if his service-connected right distal tibia disability causes neurological impairment, and if so, to what degree.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.  The examination should include any test or study deemed necessary by the examiner.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  The examiner should evaluate all nerves potentially affected by the right distal tibia disability.  The examiner should describe separately, for each nerve, whether there is neurological abnormality, abnormality of innervation or muscle power, or other evidence of injury to the nerve as a result of the service-connected right distal tibia disability or any surgical treatment thereof.

4.  Arrange for the Veteran to be scheduled for a VA scar examination for all scars related to the Veteran's service-connected right distal tibia disability.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claim.  The examination should include any test or study deemed necessary by the examiner.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

Please indicate how many scars are present - (see November 2004 VA QTC examination report that assessed there were two scars related to the service-connected right distal tibia disability vs. the June 2007 and April 2010 VA QTC examination reports that assessed only one scar).  For each scar, the examiner should describe the location of the scar (with reference to the muscle, bone, or connective tissue underlying the scar) and the size of the scar.  The examiner should describe any symptoms or findings related to the scar.  The examiner should state whether the scar is superficial or is associated with underlying soft tissue damage.  As to each scar, the examiner should state whether there is instability, loss of sensation, impairment of function (range of motion) of surrounding tissues, or other symptomatology due to the scar.  The examiner should specifically state whether there is pain on palpation of the scar or pain when the muscle, bone, or connective tissue underlying the scar is in use.

5.  Then, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

6.  Finally, readjudicate the Veteran's claim for an increased rating greater than 20 percent for the right distal tibia.  If the benefit sought on appeal is not remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


